Case 3:21-cv-00038-MHL-EWH Document 3 Filed 03/19/21 Page 1 of 1 PagelD# 6

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ANGEL TORRES,

Plaintiff,
v. Civil Action No. 3:21CV38
UNKNOWN,

Defendant.

MEMORANDUM OPINION

Plaintiff, a Virginia inmate proceeding pro se, submitted a letter requesting the
appointment of counsel for a civil rights action regarding his probation. By Memorandum Order
entered on February 11, 2021, the Court explained that it cannot appoint him counsel as he has
no pending action filed in this Court. The Court noted that Plaintiff could file a complaint and
proceed on his own pro se. The Court directed the Clerk to mail Plaintiff a standardized form for
filing a 42 U.S.C. § 1983 complaint and explained that if Plaintiff wished to file a complaint at
this time, he should complete and return the form to the Court within fourteen (14) days of the
date of entry thereof. The Court noted that if Plaintiff failed to take any action within that time.
the Court would dismiss the action without prejudice. See Fed. R. Civ. P. 41(b).

More than fourteen (14) days have elapsed and Plaintiff has not completed and returned
the § 1983 complaint form. Accordingly, this action will be DISMISSED WITHOUT

PREJUDICE.

piv kr).

M. Hannah ye 4
United States DiStrict Judge
Date: B-\4 " 2.\

Richmond, Virginia
